Order unanimously reversed on the law with costs, motion denied and second cause of action reinstated. Memorandum: On a prior appeal, this Court determined that factual issues existed whether the guarantee executed by defendant Warmus was conditional or unconditional (see, Weil Chevrolet v Warmus, 185 AD2d 671, lv dismissed 81 NY2d 835). Following further discovery, plaintiff again moved for summary judgment on that cause of action seeking to recover on the guarantee. The additional evidence submitted on that motion does not eliminate those factual *999issues. (Appeal from Order of Supreme Court, Erie County, Glownia, J.—Summary Judgment.) Present—Pine, J. P., Balio, Doerr and Boehm, JJ.